Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Bhave et al. (US 2016/0346736 A1) (hereinafter “Bhave”).

Bhave teaches method to recover rare earth elements including membrane assisted solvent extraction using an immobilized organic phase within the pores of permeable hollow fibers (Bhave, [0008]). Bhave also teaches that the permeable hollow fibers are contacted by an aqueous feed solution on one side and a strip solution on the other side to provide a simultaneous extraction and stripping of rare earth elements in a continuous recovery process (Bhave, [0008]). Each fiber of Bhave includes a lumen side and a shell side to create a bundle assembly (Bhave, [0009]). Bhave further teaches that the immobilized organic phase includes an extractant and a solvent (Bhave, [0009]).
Bhave additionally teaches that the method includes directing an acidic aqueous feed solution along one of the lumen side or the shell side of the plurality of hollow fibers, and directing a strip solution along the other of the lumen side or the shell side of the plurality of hollow fibers (Bhave, [0011]). Bhave also teaches that the method facilitates the simultaneous extraction and stripping of rare earth elements from an aqueous feed solution using immobilized 

However, Bhave does not disclose or suggest a pre-mixture of greater than 90% of rare earth element oxides wherein the pre-mixture includes an oxide of dysprosium, Dy2O3, an oxide of neodymium, Nd2O3, and an oxide of praseodymium, Pr2O3, the aqueous feed solution containing a concentration of the heavy rare earth element and a concentration of the light rare earth elements, the light rare earth elements have remained in the aqueous feed solution, such that the concentration of the heavy rare earth element is greater in the strip solution than in the aqueous feed solution, as presently claimed. 

Therefore, it is clear that Bhave does not disclose or suggest the present invention. 

Regarding the amendment to claim 20, the previous 35 U.S.C. 112(b) rejection is withdrawn. Moreover, regarding the cancelation claims 2-4, the previous claim objections are withdrawn. 

In light of the above, claims 1, 5-11, and 14-22 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738